UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


STEVEN WILLIAM WURZER,
                                   Plaintiff
                                                               DECISION AND ORDER
-vs-
                                                               15-CV-6528 CJS
COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.



                                    INTRODUCTION

       Now before the Court is Plaintiff's motion (Docket No. [#19]) for attorney fees

pursuant to Section 206(b)(1) of the Social Security Act, 42 U.S.C. § 406(b)(1 ). The

application is granted .

                                     BACKGROUND

       On September 4, 2015, Plaintiff commenceo this action alleging that the

Commissioner had improperly denied his application for Supplemental Security Income

("SSI") benefits . On April 22 , 2016 , the Court issued a stipulated Order [#12] remanding

the action to the Commissioner for further administrative proceedings, and on July 18,

2016, the Court issued a stipulated Order [#18] awarding Plaintiff attorney fees under the

Equal Access to Justice Act ("EAJA") in the amount of $6,100 .00. Upon remand , the

Commissioner ruled that Plaintiff was entitled to SSI benefits, and on August 1, 2018, the

Commissioner issued an Amended Notice of Award indicating that Plaintiff was entitled

to past-due benefits in the amount of $67 ,797.00.



                                               1
         More than three months later, on November 13, 2018, Plaintiff filed the subject

application for an award of attorney fees under 42 U.S.C. § 406(b)(1). The application

requests an award of $16, 928.25, which is slightly less than 25% of the past-due benefits.

Plaintiff's counsel acknowledges that if the Court grants the application, he must refund

to Plaintiff the attorney fees ($6,100) previously awarded under the EAJA.

         On December 14, 2018, the Commissioner filed a response which does not

challenge the amount that Plaintiff is seeking, but contends that the application should be

denied as "untimely under the standards used in the Second Circuit." On December 21,

2018, Plaintiff filed a reply.

                                              DISCUSSION

        Plaintiff's application is made pursuant to 42 U.S.C. § 406(b)(1)(A) which states in

pertinent part that

        [w]henever a court renders a judgment favorable to a claimant under this
        subchapter who was represented before the court by an attorney, the court may
        determine and allow as part of its judgment a reasonable fee for such
        representation, not in excess of 25 percent of the total of the past-due benefits to
        which the claimant is entitled by reason of such judgment[.]

Courts have interpreted this reference to a "judgment" rendered by "a court" to include

awards made by the Commissioner upon remand from a district court. 1 "Fees awarded

under section 406(b)(1) are deducted from the claimant's past-due benefits, and it is the

role of the district court to determine the reasonableness of the fee." Heffernan v. Astrue,

87 F. Supp. 3d 351, 354 (E.D.N.Y. 2015).


1 See, e.g., Garland v. Astrue, 492 F. Supp. 2d 216, 219 (E.D.N.Y. 2007) ("[T]he consensus among courts
that have considered this issue appears to be that attorneys' fees are available under§ 406(b) when a
claimant successfully obtains an administrative finding of entitlement to benefits after a remand for further
proceedings.") (collecting cases; footnote omitted).



                                                      2
        Several factors are relevant to the reasonableness analysis, including the
following:

       (1) whether the contingency percentage is within the 25% cap; (2) whether there
       has been fraud or overreaching in the agreement; and (3) whether the requested
       amount is so large as to be a windfall to the attorney. Also relevant are the
       following: (1) the character of the representation and the results the representative
       achieved; (2) the amount of time counsel spent on the case; (3) whether the
       attorney was responsible for any delay; and (4) the lawyer's normal hourly billing
       charge for noncontingent-fee cases.

Sinkler v. Berryhill, 305 F. Supp. 3d 448, 451 (W.D.N.Y. 2018) (citations and internal

quotation marks omitted).     "Fee awards under both the EAJA and § 406(b) may be

awarded, but the claimant's attorney must refund the claimant the amount of the smaller

fee." Schiebel v. Colvin, No. 614CV00739LEK1WD, 2016 WL 7338410, at *1 (N.D.N.Y.

Dec. 19, 2016) (citations and internal quotation marks omitted).

       42 U.S.C. § 406(b)(1) does not indicate when such a fee application must be made

in relation to the award of past-due benefits. At the time Plaintiff filed the subject motion,

the Second Circuit had not yet addressed that issue, and district courts had taken different

approaches, with some courts relying upon Fed.R. Civ. P. 54(d) as a framework to require

that such motions be filed within 14 days of notice of the award of past-due benefits and

other courts relying upon Fed. R. Civ. P. 60(b)(6)'s "catch-all provision" to require only

that the motion be filed within a reasonable time after the notice of past-due benefits. See,

generally, Sinkler v. Berryhill, 305 F.Supp.3d at 452-453 (collecting cases).          Courts

applying the "reasonableness" standard had reached various outcomes depending upon

the particular circumstances presented. See, Sinkler, 305 F.Supp.3d at 456 ("Some

courts appear to routinely find that a delay of several months is "reasonable" despite

offering little, if any, explanation in support of this conclusion. Other courts seem to


                                              3
acknowledge that delays of up to six or seven months' time amount to lengthy periods of

inaction, but based upon the attorney-movant's explanation have found that any delay

was reasonable.") (collecting cases).

       On April 11, 2018, seven months before Plaintiff filed the subject motion, the

Honorable Elizabeth Wolford, United States District Judge, made a detailed analysis of

the two aforementioned opposing views concerning the timeliness of fee motions under

42 U.S.C. § 406(b)(1)(A).        See, Sinkler v. Berryhill, cited earlier.    Judge Wolford

persuasively argued that the appropriate approach in such cases is to apply Rule 54(d)

and to require that such fee motions be filed within fourteen days after notice of the award

of past-due benefits. See, Sinkler, 305 F.Supp.3d at 453-454 ("[T]he Court agrees with

those jurisdictions that have held that because§ 406(b) does not address the timing of a

fee petition, Rule 54(d)(2)(B) should govern the timing of the fee petition.") (citations and

internal quotation marks omitted).       Taking that approach, Judge Wolford denied the

plaintiff's fee application which had been filed nine months after the notice of award of

past-due benefits, but indicated that she would have reached the same result even under

the "reasonableness" approach since the plaintiff's attorney had not offered any

explanation for the delay. Sinkler, 305 F.Supp.3d at 458-459. The plaintiff's counsel in

Sinkler is also Plaintiff's counsel in this action.

       On January 1, 2019, while the subject motion was pending and Judge Walford's

decision in Sinkler was on appeal to the United States Court of Appeals for the Second

Circuit, the United States District Court for the Western District of New York adopted Local

Rule of Civil Procedure 5.5(g)(1 ), requiring that fee awards under 42 U.S.C. § 406(b) be

filed "no later than sixty-five (65) days after the date of the final award sent to plaintiff's



                                                4
counsel of record at the conclusion of defendant's past-due benefit calculation stating the

amount of withheld attorney's fees."

         Then, very recently, on August 2, 2019, the United States Court of Appeals for the

Second Circuit affirmed Judge Walford's ruling in Sinkler. See, Sinklerv. Berryhill, --- F.3d

--- , 2019 WL 3510486 (2d Cir. Aug. 2, 2019).

         Considering Plaintiff's application in light of all of the foregoing, the Court believes

that it was unwise of Plaintiff to wait three-and-one-half-months to file the application

following Judge Walford's ruling in Sinkler, even if that ruling was not binding on other

judges in this district. 2 Nevertheless, it is clear that even following such ruling, there was

obvious disagreement in this district concerning the proper timeline for filing § 406(b)

applications, as shown by the adoption of Local Rule 5.5(g)(1). Moreover, prior to Judge

Walford's ruling in Sinkler and the adoption of Local Rule 5.5(g)(1), courts had held that

four months was a reasonable time within which to file a§ 406(b) motion following a final

award of benefits. See, e.g., Jenis v. Colvin, No. 12-CV-0600A, 2016 WL 6246423, at *1,

n. 1 (W.D.N.Y. Oct. 26, 2016) (finding that a§ 406(b) motion filed four months after receipt

of notice was filed "within a reasonable time.").

          Accordingly, based on the particular circumstances surrounding the instant

application as discussed above, the Court declines to deny Plaintiff's motion on the basis

of untimeliness. Additionally, the Court finds, as did the Commissioner, that Plaintiff's

application is otherwise reasonable in light of the relevant factors set forth earlier.


2 The significance of Judge Walford's ruling in Sinkler is that Plaintiff's counsel clearly was on notice as
early as April 11, 2018, that any future applications to this Court under 42 U.S.C. § 406(b)(1)(A), including
the application in this action, could be evaluated under the timeliness standards set forth in Sinkler.
Despite that, Plaintiff waited more than three months after receiving notice of the award of past-due
benefits to file the subject motion, without requesting any extension of the Rule 54(d) deadline and
without providing any explanation for the delay. Indeed, the Court notes with disapproval that Plaintiff's
application [#19] did not mention Sinkler or otherwise reference the timing of the motion.

                                                      5
                                       CONCLUSION

         Plaintiff's application for attorney's fees [#19] in the amount of sixteen thousand

nine hundred twenty-eight dollars and twenty-five cents ($16,928.25) is granted.

Plaintiff's counsel shall remit the previously-awarded EAJA fee of $6 ,100.00 to the

Plaintiff.

         SO ORDERED.

Dated:         Rochester, New York
               August /0 , 2019
                                           ENTER:




                                              6
